33/ -/r                 *32-/S* 3 51-/|" 33V*/,
33wr                    337"/5* ELECTRONIC RECORD 330-/5" 33^ -/T
                                                                                 Miscellaneous/Other Criminal
                                                                                 including Misdemeanor or
   COA#        10-15-00055-CR                                       OFFENSE:     Felony

               William Arthur Mcintosh v. The Stat e of
   STYLE:      Texas                                                COUNTY:      Ellis


   TRIAL COURT:              40th District Court                                                     MOTION

   TRIAL COURTS:             20084CR                                  FOR REHEARING IS:
   TRIAL COURT JUDGE:        Hon. Bob Carroll                         DATE:

   DISPOSITION:         DISMISSED                                    JUDGE:




   DATE:         March 5, 2015

   JUSTICE:      Scoggins                  PC             S   YES

   PUBLISH:                                DNP:     YES


   CLK RECORD:                                                SUPPCLKRECORD:
   RPT RECORD:                                                SUPPRPTRECORD:
   STATE BR:                                                  SUPP BR:
   APPBR:                                                     PROSE BR:




                                    IN THE COURT OF CRIMINAL APPEALS


   ELECTRONIC RECORD                                                   cca# 331 «/S fUMU V
                PfcO S£               Petition                           Disposition:

   FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

        re fu* £cf                                                       JUDGE:

   DATE: -JWw Zl                    20/f                                 SIGNED:                      PC:
                    /         '
   JUDGE:     /^C                                                        PUBLISH:                    DNP:




                        MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

   CCA IS:                     ON                                                               ON

   JUDGE:                                                                JUDGE: